UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1964



CONSTANTIN RUSU,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-278-077)


Submitted:   March 5, 2004                 Decided:   April 14, 2004


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


E. Marie Tucker Diveley, Michael J. Begland, HUNTON & WILLIAMS,
Richmond, Virginia, for Petitioner. Peter D. Keisler, Assistant
Attorney General, Mark C. Walters, Assistant Director, Jennifer L.
Lightbody, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Constantin        Rusu,       a    native     and   citizen     of    Romania,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”) denying his motion to reopen. We deny the

petition for review.

           We review the Board’s denial of a motion to reopen or a

motion to reconsider with extreme deference and only for an abuse

of discretion.       8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502

U.S. 314, 323-24 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th

Cir.   1999).        Such    motions         are     especially   disfavored        “in   a

deportation proceeding, where, as a general matter, every delay

works to the advantage of the deportable alien who wishes merely to

remain in the United States.”                Doherty, 502 U.S. at 323.

           “A motion to reopen proceedings shall not be granted

unless it appears to the Board that evidence sought to be offered

is   material    and   was    not    available          and    could   not      have   been

discovered      or   presented      at       the     former    hearing.”        8   C.F.R.

§ 1003.2(c)(1) (2003).

           We find the Board did not abuse its discretion in finding

that Rusu’s due process challenges were conclusively addressed and

disposed of by this court in Rusu v. INS, 296 F.3d 316 (4th Cir.

2002).    In addition, the Board did not abuse its discretion in

finding that Rusu failed to provide new evidence showing a well-




                                             - 2 -
founded fear of persecution or entitlement to asylum under Matter

of Chen, 20 I. & N. Dec. 16 (BIA 1989).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -